Citation Nr: 0125721	
Decision Date: 11/01/01    Archive Date: 11/13/01

DOCKET NO.  96-47 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an upper 
respiratory condition, to include bronchial asthma, and if 
so, whether service connection is warranted on a direct or 
secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from September 1969 
to September 1971, and from April 1979 to April 1982.  

This case comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.  By a June 
1996 rating decision, the RO denied service connection for an 
upper respiratory condition, to include bronchial asthma, as 
secondary to service connected tonsillitis.  The veteran 
perfected his appeal on this issue.  Additionally, in a June 
1997 supplemental statement of the case, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for an upper 
respiratory condition, to include bronchial asthma, on a 
direct basis.  As directed by a July 1997 cover letter 
accompanying the supplemental statement of the case, a timely 
substantive appeal was submitted to perfect this issue as 
well.  For the sake of simplicity, the Board has combined 
both issues as shown on the title page of this decision.  

On June 6, 2000, a hearing was held at the RO before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to  
38 U.S.C.A. § 7107(c) (West Supp. 2001).

In October 2001, this case was advanced on the docket by 
order of the undersigned pursuant to 38 U.S.C.A. § 7101 (West 
1991 & Supp. 2001) and 38 C.F.R. § 20.900(c) (2001).

In a June 1996 letter, the veteran's representative appeared 
to seek to reopen a claim concerning service connection for a 
psychiatric condition.  Since this matter has not been 
developed or certified for appeal, and inasmuch as it is not 
inextricably intertwined with the issues now before the Board 
on appeal, it is referred to the RO for initial 
consideration.

FINDINGS OF FACT

1.  In June 1988, the RO denied an application to reopen a 
claim for service connection for an upper respiratory 
condition, including bronchial asthma, on a direct basis, and 
the veteran did not appeal this determination.  He has since 
again applied to reopen the claim.  Some of the evidence 
received since the June 1988 RO decision has not been 
considered previously and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  Based on consideration of all the evidence of record, the 
veteran's bronchial asthma began during his active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
June 1988 final RO decision, and the claim for service 
connection for an upper respiratory condition, to include 
bronchial asthma, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

2.  The veteran's bronchial asthma was incurred during his 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Documents in the service medical records folder reflect that 
a chest x-ray taken in March 1970 was within normal limits.  
In a medical history form dated in July 1970, the veteran 
indicated that he had a history of ear, nose or throat 
trouble, but denied any history of tuberculosis, asthma, 
shortness of breath, pain or pressure in chest or chronic 
cough.  Additionally in July 1970, the veteran sought 
treatment several times complaining of a sore throat and ear 
ache.  He reported that fluid was leaking from his ear, 
causing an itching sensation.  He continued to be treated in 
August and October of 1970 for sore throat and was found to 
have tonsillitis.

A chest x-ray taken in March 1971 was normal.  In conjunction 
with a May 1971 separation examination, the veteran denied 
any history of tuberculosis, asthma, shortness of breath, 
pain or pressure in chest, or chronic cough.  He did report a 
history of tonsillitis.  Examination of the lungs and chest 
was normal.

During a November 1971 VA examination, the veteran's chest 
was clear to auscultation.  A chest x-ray was essentially 
negative.  He was diagnosed as having, in pertinent part, 
chronic tonsillitis.  

By an April 1972 rating decision, the RO granted service 
connection for chronic tonsillitis, and assigned a 
noncompensable rating.    

The veteran underwent a VA ear, nose, and throat examination 
in April 1974.  He complained of itching in his nose, 
frequent nasal congestion, severe sneezing in the morning, 
and excessive water nasal discharge.  He also complained of 
frequent sore throats accompanied by fever, the formation of 
pus in his tonsils, and swelling of his neck glands.  
Following an examination, the impressions were chronic 
allergic rhinitis and chronic tonsillitis.   

At a January 1976 examination for entrance to the National 
Guard, the veteran denied a history of ear, nose, and throat 
trouble, tuberculosis, asthma, shortness of breath, pain or 
pressure in chest or chronic cough, but did report his 
history of tonsillitis.  Examination of the lungs and chest 
was normal, as was a chest x-ray.  Hypertrophic tonsils with 
no exudate was noted.  This condition was not considered 
disabling.  

The veteran's lungs and chest were also found to be normal 
during examinations conducted in January 1978 and April 1979.  
Chest x-rays taken in conjunction with these examinations 
were normal.   

In February and March of 1980, the veteran sought treatment 
for hyperventillation syndrome, which involved symptoms of 
labored breathing, pain in the head, numbness in the feet and 
hands.  In July 1980, he sought treatment after complaining 
that he could not breathe through his nose, and that he had 
to blow his nose every five or ten minutes.  He stated that 
he had had these symptoms for one and a half years.  He had 
been taking Sudafed, but this apparently had not been 
working.  Following an examination, he was assessed as having 
seasonal allergies.  In August 1980, the veteran complained 
of chest tightness with dyspnea after a three mile run.  
Examination revealed a clear chest with normal respiration 
and no wheezing.  The examiner was unable to provide an 
assessed cause of the veteran's symptoms.  Another entry from 
August 1980 indicates that the veteran was assessed as having 
possible angina.  

A March 1981 entry indicated that the veteran was seen two 
days before for an afebrile upper respiratory infection, and 
that he was now complaining of shortness of breath.  The 
chest was clear to auscultation, although he was actively 
coughing.  He was assessed as having viral versus bacterial 
pharyngitis, rule out bronchitis.  He was also treated for 
acute sinusitis in March 1981.  An entry dated subsequently 
in March 1981 indicates that the veteran was doing better and 
was in less distress.  He was assessed as having sinusitis, 
controlled. 

In conjunction with a September 1982 separation examination, 
the veteran denied a history of ear, nose, or throat trouble, 
tuberculosis, asthma, shortness of breath, pain or pressure 
in chest or chronic cough.  Examination of the lungs and 
chest was normal, as was a chest x-ray.  

In February 1983, the veteran filed a claim for service 
connection for asthma and bronchitis (which he indicated were 
first manifested in 1981), and for allergies of the ears, 
nose and throat.  

By a May 1983 rating decision, the Seattle RO denied service 
connection for asthma, bronchitis, and allergy disorders.  

In an October 1983 written statement, the veteran argued 
during his enlistment, he developed tightness of the chest 
with wheezing, which was heard on one visit to sick call.  He 
was quarantined for 48 hours and then released.  Within two 
weeks after discharge, according to the veteran, he was told 
by his physician that he had asthma.  From that time forth, 
he seldom had two days in a row in which he felt free of 
asthma symptoms.  

The veteran attached medical records which reflected that in 
June 1982, he was seen in an VA outpatient setting for 
breathing difficulty with headaches.  He said that one month 
before, he had seen a private physician who had diagnosed him 
as having asthma.  A chest x-ray revealed no active disease 
and he was diagnosed as having asthma by history.  These 
records also reflect that a pulmonary function test conducted 
in November 1982 revealed mild obstructive lung disease and 
also indicated asthma.  During an outpatient visit in August 
1983, the veteran reported a history of asthma since 1982 and 
said he had a problem with shortness of breath, especially in 
the morning.  He also reported having auditory wheezing and a 
cough productive of yellow sputum.  Following an examination, 
he was diagnosed as having asthma.  

These records also include the report of an August 1983 
consultation by a VA physician.  In this report, the VA 
physician noted that the veteran first developed symptoms of 
itchy, watery eyes and nose during his first period of active 
duty.  Prior to that, he apparently had no allergic 
manifestations in either his upper or lower airways.  During 
his second period of active duty, he had frequent colds 
because of upper airway rhinitis and conjunctivitis.  Toward 
the end of his second period of active duty, he developed 
tightening in the chest, and wheezing was reportedly heard on 
one of his sick call visits.  He was quarantined for 48 hours 
and then no further mention was made of this.  Two weeks 
after his discharge from active duty, he was reportedly 
unable to find a job because he rarely had two days in a row 
in which he did not feel tightness in the chest, wheezing, 
runny nose, and constant sneezing.  At present, the veteran 
reported that he was taking numerous medications for his 
symptoms.  Following an examination, the VA physician's 
impression was that the veteran had allergic rhinitis and 
asthma.  It was noted that laboratory studies to date had 
revealed small completely reversible airway disease on 
pulmonary function testing.  The veteran was advised to 
remove all obvious allergens from his home, and continue on 
his current medications.  The VA physician also noted, in 
pertinent part, that in view of the history of wheezing heard 
while still on active duty, the veteran's asthma should 
"clearly" be service connected.   

At a December 1983 local hearing, the veteran, in pertinent 
part, essentially restated his claim that he first developed 
respiratory problems during his second period of 
active duty, and that these problems should be service 
connected.  

The veteran underwent a VA examination in January 1984.  He 
reported that his attacks of asthma and bronchitis 
(manifested by wheezing and shortness of breath) began 
approximately one month after leaving service.  He said he 
had a history of allergic rhinitis and conjunctivitis in the 
springtime, but this did not seem to be a related problem.  
Following the examination, he was diagnosed as having history 
of tonsillitis without residual, chronic asthma (intrinsic) 
with exacerbations, and history of enlarged tibial 
tuberosities without symptoms.  

In December 1985, the Board, in pertinent part, confirmed the 
noncompensable rating for chronic tonsillitis, and remanded 
the claims concerning service connection for bronchitis, 
asthma, and an allergic disorder, for additional development. 

The veteran underwent this special VA examination in April 
1986.  He advised the examiner about his pertinent medical 
history, stating that he had had asthma since 1981 when he 
began to complain of shortness of breath precipitated by 
running exercises while in the Army.  At the time, the 
veteran refused to see a doctor because he was a sergeant and 
it would not look good in front of the troops.  He said that 
he did see a physician's assistant who told him he had 
asthma, provided him medication, and recommended two days of 
rest.  The veteran was discharged shortly thereafter.  A 
present chest x-ray showed slightly hyperlucent lungs with an 
increase in AP diameter and flattening of both hemidiaphragms 
compatible with air trapping.  There was no evidence of 
infiltrate or consolidation process.  The veteran was 
diagnosed as having bronchial asthma.  

By a November 1987 decision, the Board, in pertinent part, 
denied service connection for chronic bronchitis and asthma.  
It specifically concluded that neither condition was shown 
during either period of active duty, and that the findings of 
bronchial asthma, first demonstrated subsequent to service, 
were unrelated thereto.  The Board also denied the claim for 
service connection for allergies. 

In January 1988, the veteran submitted documents relating to 
a July 1984 Army/National Guard entrance examination.  Prior 
to the examination, he reported a history of asthma, but 
denied any history of ear, nose, or throat trouble, shortness 
of breath, pain or pressure in chest, or chronic cough.  Upon 
examination, the veteran's lungs were clear, but he failed to 
appear for a chest x-ray, and the veteran was not deemed to 
be qualified for entrance.  He also submitted a private 
medical record indicating that he had been hospitalized for 
respiratory symptoms at a private facility for several days 
in July 1985. 

At a local hearing in May 1988, the veteran indicated his 
desire to reopen the claim for service connection for asthma 
and rhinitis.  He stated that he was never treated for any 
asthmatic condition before or during or after his first 
period of service (1969 to 1971), although he did buy allergy 
pills for himself.  He said he had tonsillitis, which became 
worse and turned into allergies.  This caused his eyes to 
itch, which he attempted to relieve with medication.  The 
allergic condition began immediately before he got out of the 
service.  He began having problems with asthma during his 
second period of active duty, approximately a year and a half 
before he came out.  He noticed problems with his breathing 
while running for two miles.  By the time he finished his 
run, he had to lie down because of difficulty breathing.  (He 
had gone through basic training during that second period 
without any problems).  He says that he initially went to 
sick call for shortness of breath, and that this is reflected 
in his service medical records.  However, as he began to be 
promoted to sergeant, he was reluctant to seek treatment for 
shortness of breath, because of all his responsibilities and 
to set an example.  However, he was using Primatene mist.  He 
would carry it around with him and use it whenever he became 
short of breath.  The veteran denied ever having seen a 
private doctor for asthma while he was in the service.  
Approximately a month and a half after discharge, he had an 
asthmatic attack, and he went to see a private doctor, who 
diagnosed him as having bronchial asthma. 

By a June 1988 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for asthma and rhinitis.  The 
basis of this denial was that the evidence submitted since 
the Board's November 1987 decision was cumulative.  The 
veteran was advised of this rating decision in a letter dated 
on July 7, 1988, and he did not appeal.

In March 1989, the veteran filed a claim to reopen for 
service connection for asthma.  

VA records associated with the claims file in October 1989 
reflect that the veteran was seen in an outpatient setting in 
September 1987 for assessed chronic obstructive pulmonary 
disorder.  These records also reflect numerous VA outpatient 
treatments and hospitalizations for acute exacerbations of 
bronchial asthma between November 1987 and October 1988.  

Medical records associated with the claims file in November 
1989 reflect that the veteran was hospitalized at a private 
facility in between October 25, 1989 and November 6, 1989, 
for another acute exacerbation of bronchial asthma.  
 
The veteran underwent a VA pulmonary examination in November 
1989 for evaluation of his diagnosed bronchial asthma.  A 
chest x-ray revealed clear lung fields.  A pulmonary function 
test revealed severe airway obstruction.   

Additional VA records were associated with the claims file in 
April 1990, many of which are duplicative of those summarized 
above.  The remaining records reflect, in pertinent part, 
that the veteran sought outpatient treatment in September 
1989 and January 1990 for exacerbation of bronchial asthma.  

In March 1991, the veteran submitted a copy of a February 
1991 decision of the Social Security Administration (SSA), 
granting him disability benefits.  This decision noted the 
veteran's long history of bronchial asthma. 

In April 1991, the veteran underwent a VA pulmonary 
examination.  It was noted that he had well-documented 
bronchial asthma for many years.  It was also noted that 
later on, his asthma was complicated by substance abuse, but 
at present, the veteran claimed he was not using drugs.  A 
pulmonary function examination revealed mild airflow 
obstruction with hyperinflation, good response to 
bronchodilators.  The veteran was diagnosed as having 
bronchial asthma. 

In September 1992, private medical records were associated 
with the claims file.  These records include the report of a 
March 1988 examination conducted by Jaime F. Pou, M.D.  
During this examination, the veteran reported that during his 
second period of service, he lived about 3 miles away from 
Mt. St. Helen.  While there, he was reportedly exposed to 
emanations from the volcano for 12 months.  Two weeks after 
separation from the Army, the veteran reportedly developed 
the first attacks of asthma.  Since the onset of asthma in 
April 1982, he had continued to suffer from recurring 
asthmatic crisis, each time more severe than the previous 
one.  Following Dr. Pou's examination, the veteran was 
diagnosed as having severe bronchial asthma with moderate 
chronic obstructive pulmonary disease. 

In February 1993, a large number of medical records received 
from the SSA were associated with the claims file.  Many of 
these records are duplicative of those summarized above.  The 
remaining records reflect, in pertinent part, that the 
veteran was treated at a VA facility on numerous occasions 
for exacerbations of bronchial asthma between May 1985 and 
November 1986.  During one visit in late November 1985, the 
veteran was diagnosed as having a history of bronchial 
asthma, most probably secondary to an upper respiratory tract 
infection.  These records also reflect that the veteran was 
treated at a private hospital in late July 1987 for an acute 
asthma attack. 

The veteran underwent a VA trachea and bronchi examination in 
July 1993.  He reported recurrent exacerbations of asthma 
characterized by chest tightness, cough, wheezing, and 
dyspnea every two to three days.  He used medication and 
inhalers, but frequently had to come to VA for intravenous 
therapy when response to the usual medications was poor.  He 
denied cigarette smoking.  A chest x-ray revealed 
hyperinflated and grossly clear lung fields, and a pulmonary 
function test revealed moderate airflow obstruction with 
significant improvement with bronchodilators.  The veteran 
was diagnosed as having bronchial asthma, with moderate 
airflow obstruction.  (In a March 1994 addendum, the VA 
examiner noted, in pertinent part, that the veteran's 
respiratory problem had been well documented by serial 
pulmonary function tests which showed moderate to severe 
airway obstruction for years).

Additional VA medical records were associated with the claims 
file in August 1992.  Many of these records are duplicative 
of those summarized above.   The remaining records reflect, 
in pertinent part, that in May 1991, the veteran was seen in 
an outpatient setting for episodic bronchial asthma, which he 
reported having since 1982.  

Additional VA medical records were associated with the claims 
file in September 1993 and April 1994.  These records are 
duplicative of those summarized above. 

In October 1994, the veteran filed a written statement 
indicating that he was seeking service connection on a 
secondary basis. 

In a May 1995 letter, Ivan Leon, M.D., wrote that during the 
veteran's years in the Army, his medical records revealed a 
variety of visits to sick call for upper respiratory tract 
ailments, which were finally diagnosed as atopic rhinitis and 
pharyngitis.  In the six or seven months prior to discharge, 
he began to use Primatene due to asthmatic episodes of 
shortness of breath and increasing chest tightness.  During 
that time, he was subjected to cold weather in field training 
and his condition flared every time he was involved in those 
exercises.  In addition, his main job was that of cook, where 
he was exposed to detergents, soaps and disinfectants which 
greatly increased his allergic symptoms. 

Dr. Leon wrote that he first saw the veteran in October 1994, 
who complained of sinus tenderness.  Dr. Leon concluded that 
after having reviewed the clinical records from service and 
VA, he believed the veteran had service connected and 
aggravated asthma and atopic rhinopharyngitis.   He further 
opined that there was  "plenty of evidence"  that the 
veteran's respiratory condition was due to environmental 
factors related to his job as a cook in the Army. 

In June 1995, the veteran testified before a local hearing 
officer.  The veteran stated that during his first period of 
active duty, his MOS was cook.  He had to work with a lot of 
chemicals, soaps, detergents, and was always exposed to heat.  
Once in a while, he had to go into the freezer.  After 
returning from break at Christmas time, the veteran got a 
tonsillitis infection.  He was quarantined and given 
Penicillin injections.  During his second term of active 
duty, he was trained as an infantry parachutist.  This 
training consisted of spending time walking in the jungle and 
field, with exposure to dust and temperature changes.  During 
this training, the veteran noticed that his condition was 
worsening.  He would experience shortness of breath, runny 
noses, and headaches, and would frequently go to sick call.  
The veteran also said that about a year before his 
separation, he was assigned to a headquarters company which 
helped recovery following the eruption of Mount St. Helen's.  
He cleaned equipment and apparently was exposed to volcanic 
ash.  This was about a week or two after the eruption.  While 
there, he did not notice any symptoms, but immediately after 
his return, he noticed a worsening of his condition.  He 
started to use over-the-counter Primatene mist.  He went to 
sick call less frequently, as he was a training NCO and 
wanted to set an example.  

He further testified that about a month or two after his 
April 1982 discharge, he had his first severe asthma attack.  
He had had them in the Army, but never reported them or 
sought treatment (because as status as a training NCO).  In 
conjunction with his first post-service asthma attack, the 
veteran went to a private doctor, who diagnosed him as having 
bronchial asthma.  The veteran subsequently sought treatment 
at a VA facility for asthma.  He reported that the a VA 
physician had opined that his allergies and asthma should be 
service connected.  At present, the veteran was seeing Dr. 
Leon. 

During this hearing, the veteran's representative clarified 
that the veteran was seeking service connection for asthma as 
secondary to the service connected tonsillitis, "but in 
addition to that or precipitated or aggravated by the 
military service, one of the two things." 

In an August 1995 memorandum, a VA physician noted that at 
the April 1974 VA examination, the veteran was diagnosed as 
having chronic allergic rhinitis, and that therefore this 
preexisted the second period of service and was not incurred 
during the first period of active duty.  He further noted 
that service medical records showed that the veteran was seen 
in July 1980 for seasonal allergy, and that the September 
1982 separation examination was negative for asthma.  While 
Dr. Leon's May 1995 statement confirmed the diagnosis of 
atopic rhinopharyngitis with subsequent development of 
bronchial asthma, it did not mention chronic tonsillitis.  
Finally, the VA physician included the following text in his 
memorandum: 

Tonsillitis, as well as, many other types 
of respiratory infections, may be 
considered as important non specific 
irritants of trachea and bronchi.  Both 
lower and upper respiratory infections 
may initiate and aggravate bronchospasm.  
The asymptomatic [service connected] 
Chronic Tonsillitis is not shown to be 
the only factor leading to the subsequent 
development of Allergic Rhinopharyngitis 
and/or Bronchial Asthma.  

By a June 1996 rating decision, the RO denied service 
connection for upper respiratory disorder (bronchial asthma) 
as secondary to the service connected tonsillitis.  The 
veteran filed a notice of disagreement in July 1996 and a 
statement of the case was issued in November 1996. 

The veteran testified before a local hearing officer in 
November 1996.  He again stated that his health was perfect 
prior to his first enlistment, and that his asthma was 
aggravated by military service.  He stated that in fact, he 
had been recently told by a pneumologist that he did not have 
tonsillitis.  He said that while in training in the Army, he 
had an infection and was quarantined for a few days, and that 
during this time he was given Penicillin injections.  This 
was when his respiratory and allergic problems began. 

The veteran stated that while he was in the National Guard in 
1974, he was treated at VA for rhinitis.  He said he had 
requested these records from St. Louis, but had not received 
anything.  It was pointed out to the veteran that on record 
was the report of a 1974 VA examination, at which time he was 
diagnosed as having chronic rhinitis, and that this record 
was reviewed by the Board in its final decision.  However, 
the veteran argued that if his known chronic rhinitis was 
aggravated during his second period of active duty, then he 
should be entitled to service connection.  He also reasserted 
that a VA doctor had told him a long time before that the 
asthma was caused by the Army, and that this record was in 
the file.  

In November and December 1996, private medical records were 
associated with the claims file. These records reflect, in 
pertinent part, that twice in May 1982, the veteran sought 
outpatient treatment for frequent colds and difficulty 
breathing at night.  He had no known allergies.  He was 
assessed as having bronchitis.  
The remaining records are duplicative of those summarized 
above. 

In a June 1997 supplemental statement of the case, the RO 
characterized the issue on appeal as service connection for 
bronchial asthma as directly due to military service or as 
secondary to service connected tonsillitis.  However, in the 
text of the supplemental statement of the case, the RO cited 
38 C.F.R. § 3.156, and concluded that there was no new and 
material evidence to reopen the veteran's claim for service 
connection on a direct basis.  (The RO also continued to deny 
the claim for service connection for bronchial asthma as 
secondary to service connected tonsillitis.)  In the June 
1997 cover letter accompanying the supplemental statement of 
the case, the RO indicated that the veteran had 60 days to 
perfect his appeal concerning reopening the claim for service 
connection for an upper respiratory condition on a direct 
basis.

On a VA Form 9 filed subsequently in June 1997 (as well as on 
a VA Form 9 filed in May 1998), the veteran's representative 
argued that service connection for asthma was warranted 
because the veteran's present disability was initially 
manifested in service and he was treated for it in service or 
shortly after discharge.

The veteran underwent a VA nose, sinus, larynx and pharynx 
examination in June 1999.  The veteran stated that he had 
been having bronchial asthma episodes for the prior 18 years.  
He said that he had had frequent episodes of tonsillitis 
while he was in the service, for which he was treated 
conservatively.  The veteran complained of bronchial asthma 
and said this developed because of his frequent episodes of 
tonsillitis.  He also complained of nasal congestion and 
apparently had a "strong" history of allergic conditions.  
He said he did not have tonsillitis episodes presently.  
Examination revealed normal mucous and no nasal obstruction.  
There was no tenderness, purulent discharge, or crusting of 
the sinuses.  The pharynx had small cryptic tonsils.  The 
veteran was diagnosed as having bronchial asthma by history 
and cryptic tonsils.    

In October 1999, the veteran submitted a copy of a June 1982 
VA medical record, in which the Chief of Medical 
Administration Service noted that the veteran had been 
treated as an outpatient for complaints of tightness in the 
chest, wheezing, productive cough, runny nose, and constant 
sneezing.  On examination, the lungs showed end inspiratory 
as well as expiratory wheezing throughout all lung fields.  
It was recommended that the veteran be evaluated by an 
allergist.  The Chief also noted (incorrectly) that the 
veteran had been granted a 10 percent service connected 
disability rating for an upper airways condition.

In October 2000, the veteran submitted a copy of a March 2000 
letter from the VA Medical Center (VAMC) in San Juan, Puerto 
Rico, which noted that after performing multiple searches, 
both locally and at the National Archives, they were not able 
to find his medical records, which were declared permanently 
lost.  

In June 2000, the veteran testified at the RO before the 
undersigned Board member.  The veteran said he was 
hospitalized at VA many times for tonsillitis, which he 
described as involving symptoms of runny nose and shortness 
of breath.  He was last hospitalized in 1992 or 1993.  

The veteran said that he had submitted the pulmonary summary 
from Dr. Leon, dated in May 1995, as evidence of the 
relationship between tonsillitis and bronchial asthma.  
According to the veteran, Dr. Leon had told him that his 
asthma was "co-related" to his tonsillitis and allergic 
rhinitis.  Dr. Leon provided allergy medications and 
respiratory therapy.  The veteran later testified that the 
only opinion he had to the effect that his tonsillitis had 
caused his asthma was that of Dr. Leon. 

The veteran said he received VA medical treatment for his 
asthma and tonsillitis "all the time." He confirmed that he 
had been receiving Social Security benefits since 1989.  The 
reason was because of an "organic syndrome," although he 
said his asthma and tonsillitis were also taken into 
consideration.  The veteran said that the first doctor who 
told him that his asthma was due to his tonsillitis was the 
first one that he saw when he had his first asthma attack 
(one or two months after the 1982 discharge).  The veteran 
said he first started experiencing asthma attacks in the 
month or two prior to separation in 1982, but that he didn't 
report it due to his important job as a training officer. 

In June 2000, the veteran submitted a large number of medical 
records, and waived prior RO consideration.  Many of these 
documents are duplicative of those summarized above.  The 
remaining records reflect, in pertinent part, outpatient 
visits at VA for treatment of asthma between September 1983 
and July 1992. 

II.  Analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

Additional development of the petition to reopen a claim for 
service connection for an upper respiratory condition is not 
necessary as the Board herein resolves that claim in the 
veteran's favor.  

VA has also fulfilled the notice and duty to assist 
requirements as they pertain to the underlying claim for 
service connection for an upper respiratory disorder, on a 
direct basis or as secondary to service-connected 
tonsillitis.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  For 
instance, the veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussion in the June 1996 rating decision, the November 
1996 statement of the case, and the June 1997 supplemental 
statement of the case.  VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

Additionally, the veteran has not identified any additional 
unobtained evidence that could be relevant to the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)).  Voluminous VA and private medical 
records have been obtained, as have the veteran's records 
from the SSA.  The veteran has undergone numerous VA 
examinations, and has testified at several hearings, 
including one before the undersigned Board member.  There is 
more than sufficient evidence of record to decide this claim 
properly and fairly. 

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance, particularly in light of 
the result detailed below.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

B.  Claim to reopen 

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.RO. § 3.104(a) (2001).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority. Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement with the decision, and the decision becomes 
final if an notice of disagreement is not filed within that 
time. 38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.RO. §§ 3.160(d), 
20.302(a) (2001). 

By letter dated July 7, 1988, the RO notified the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for asthma.  He was 
also advised of his appellate rights.  As he did not appeal, 
that decision became final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.RO. §§ 3.160(d), 20.200, 20.302 (2001). 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence. 38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.RO. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363. 

As noted above, the amendments to 38 C.F.RO. § 3.156(a) 
relating to the definition of new and material evidence apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's claim was received in 
March 1989 and therefore the amendment is not applicable to 
his claim.

At the time of the final June 1988 RO decision, the evidence 
of record did not establish that the veteran's bronchial 
asthma was related to any in-service disease or injury.  Any 
"new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The evidence received subsequent to the June 1988 
rating decision is presumed credible for the purposes of 
reopening the veteran's claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995). 

Subsequent to the final June 1988 rating decision, the 
veteran submitted, in part, the May 1995 letter from Dr. 
Leon, who appeared to relate the veteran's diagnosed 
respiratory condition was due to environmental factors 
related to his job as a cook in the Army.  This evidence is 
clearly new, and it bears directly and substantially on the 
specific issue under consideration.  This is evidence which 
is neither cumulative nor redundant and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.RO. § 3.156 (2001).  Thus, 
the Board finds that Dr. Leon's letter constitutes new and 
material evidence and the veteran's claim for service 
connection for an upper respiratory condition, to include 
bronchial asthma, on a direct basis, is reopened.

The next question is whether, based on all the evidence, 
service connection is warranted either on a direct or 
secondary basis.  

C.  Claim for service connection 

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2001).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).  
Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2001).

The veteran is presumed to have had a sound respiratory 
system on entrance into service, and no evidence contradicts 
that presumption, for either period of active duty.  See 38 
C.F.R. § 3.304(b) (2001).  Thus, whether service aggravated a 
preexisting condition is not at issue in this case.  See 38 
C.F.R. § 3.306 (2001).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2001).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Finally, the veteran may establish service connection if all 
of the evidence, including that pertaining to service, shows 
that a disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

In his May 1995 letter, Dr. Leon indicated that he had the 
benefit of reviewing the veteran's medical records, and 
accurately noted the veteran's in-service complaints of 
shortness of breath and chest tightness.  After having 
reviewed the clinical records from service and from post-
service treatment at VA, Dr. Leon concluded that the 
veteran's asthma should be service connected, since he was 
exposed to environmental factors in his job as an Army cook.  
Dr. Leon's letter must also be considered in conjunction with 
the VA medical record dated in June 1982 (just two months 
after discharge), in which inspiratory and expiratory 
wheezing throughout all lung fields was noted, as well as 
with the August 1983 VA consultation report, in which a VA 
physician also concluded (based on review of the service 
medical records) that the veteran's asthma should be service 
connected.  The Board also notes the numerous times since 
discharge that the veteran has sought VA outpatient and 
inpatient treatment for acute exacerbations of bronchial 
asthma, a fact which was also noted by a VA examiner in his 
March 1994 addendum. 

On the other hand, the VA opinion provided in August 1995, is 
not convincing on the issue of service connection.  While the 
VA physician correctly noted that Dr. Leon had not 
specifically related the veteran's asthma to his service 
connected tonsillitis, he failed to address whether the 
asthma itself was first manifested in service, or otherwise 
recognize the veteran's years of treatment history for acute 
asthma attacks beginning shortly after discharge.  The Board 
finds that Dr. Leon's opinion, which was based on review of 
the claims file, is definitive and more persuasive, 
particularly when considered with the rest of the evidence of 
record.  See Prejean v. West, 13 Vet. App. 444, 448-449 
(2000).      

With application of the benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), the Board finds that the veteran's 
bronchial asthma began during his active duty, and that 
service connection for this disability is warranted.

ORDER

The claim for service connection for an upper respiratory 
condition is reopened, and service connection for bronchial 
asthma is granted.




		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

